PER CURIAM.
Plaintiff instituted this suit in' the District Court for the Western District of Wisconsin, and defendant moved to quash service. Its motion was denied. Defendant thereupon appealed to this court, and plaintiff moved to dismiss the appeal because the order denying the motion to quash service is not appealable.
While the early authorities may have been somewhat conflicting, it is now clear that an order granting a motion to quash service is appealable.1 An order denying a motion to quash service is not appealable.2
The motion to dismiss is granted.

 Rosenberg Bros. Co. v. Curtis Brown Co., 260 U.S. 516, 43 S.Ct. 170, 67 L.Ed. 372.


 Church v. Church, 50 App.D.C. 239, 270 F. 361, 14 A.L.R. 769; Mellon v. Mertz, 58 App.D.C. 302, 30 F.2d 311; also, Longsdorf, Cyclopedia, Sec. 2605. Contra, see Kelley v. Smith Co., 8 Cir., 196 F. 466; Mandel Bros. v. Victory Belt Co., 7 Cir., 15 F.2d 610.